Title: To Thomas Jefferson from Wright Converse, 8 February 1824
From: Converse, Wright
To: Jefferson, Thomas


Dear Sir
Baton Rouge
Fibruy 8. 1824
Pardon the trouble that I give you as I much dislike to trouble at an advanced age and in retirement Mrs Mary Batting formally the widow Hardy and wife of John Hardy, enclosed to you in the year of 1807 or 8 a Copy of a Judgment for £908.11 s against the State of Georgia which Suit was commenced in the year of 1783 Liberty County Georgia— Answered her letter & sent back the package that Copy was before the Legislature of Georgia She imployed me as her agent I went on to Collect it, the Copy & your letter Could not be found, then I went to Liberty County and found the Judgment Cut out of the Records & I do believe to defrauded  Mrs Batting the owner then the best advice, was to gather the best testimony and bring before the Legislature & by that means Substantiate the Judgment—again as you perused that document—Should you be so good as to make any Statement that you Might Recollect It would be of infinite service before the Legislature and direct it to me at Baton Rouge, the Judgment was recovered on a demand for nine negro men Valued & Secured by the Govenor and Counsel of Georgia And put and board under Comodore Bowen and  they was taken by the British Capt Hardy Recovered a Judgment—against the State for their Valuation &cDear Sir Very respectfully your Obt Humble ServtWright Converse